Does, J.
(concurring). I concur in the opinion of Mr. Justice Van Vooehis reversing the order appealed from, on the state of facts disclosed, but I consider that in addition to the reasons stated, it should be noted that these petitioners did have a choice on the first examination and exercised such choice by selecting the subject matter excised. They are not entitled to a second, choice. In the circumstances disclosed, the action of the commission was legal, fair and reasonable and should not be disturbed. I vote to reverse and deny.
Peck, P. J., Glennon and Cohn, JJ., concur with Van Vooehis, J.; Dore, J., concurs in a separate opinion.
Order unanimously reversed, with one bill of $20 costs and disbursements to the appellants, the application denied and the petition dismissed. Settle order on notice.